Citation Nr: 1109054	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-35 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2010, prior to the Veteran's hearing before the Board, the Veteran submitted Social Security Administration (SSA) documents that include pertinent evidence regarding his TDIU claim.  The Veteran did not waive RO review of this evidence, and the RO has not had an opportunity to review this evidence and issue a supplemental statement of the case.  Consequently, the Veteran's claim must be remanded for review of this evidence and issuance of a supplemental statement of the case by the agency of original jurisdiction.  38 C.F.R. § 19.31. 

The SSA documents discussed above refer to a list of medical documents that appear to be pertinent to the Veteran's claim and which are not currently of record.  Copies of the medical records used by SSA in adjudicating the SSA claim should be obtained and associated with the Veteran's claims file.

The record reveals that the Veteran had a replacement of his service-connected left knee subsequent to the most recent VA examination of record, which was performed in July 2007.  The Veteran should be provided an updated VA medical examination.

At his hearing there was some discussion of past VA vocational rehabilitation.  The Veteran's VA vocational rehabilitation folder should be associated with the claims file.

The Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from October 2008 to present.

2.  Request from the SSA all records related to the Veteran's claim for disability benefits; including all medical records and copies of all decisions or adjudications.

3.  Obtain and associate with the Veteran's claims file any VA vocational rehabilitation folder, application, or documents.

4.  When the above actions have been accomplished the Veteran should be afforded a VA medical examination.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected disabilities preclude employment consistent with the Veteran's education (associate degree in business) and occupational experience (as a custodian and as a teacher's aide), without taking into account his age or any nonservice-connected disabilities (the service-connected disabilities include left knee disability, lumbar spine disability, left hip disability, right knee disability, and mood disorder associated with left knee disability).  The examiner(s) should set forth a rationale for the conclusions reached.

4.  After the appropriate time period, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case showing consideration of all evidence received since the October 2008 statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


